         Case 3:18-cv-06175-SI Document 48 Filed 07/12/19 Page 1 of 4



 1   BARBARA J. PARKER, City Attorney – SBN 069722
     MARIA BEE, Chief Assistant City Attorney – SBN 167716
 2   DAVID A. PEREDA, Special Counsel, SBN 237982
     One Frank H. Ogawa Plaza, 6th Floor
 3   Oakland, California 94612
     Telephone: (510) 238-3839, Fax: (510) 238-6500
 4   Email: jallen@oaklandcityattorney.org
     32372/2681759
 5
     Attorneys for Defendants
 6   CITY OF OAKLAND DEFENDANTS
 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
     SINDY PADILLA, ENRIQUE MALDONADO                        Case No. 18-cv-06175
12   PETINO,
                                                             STIPULATION RE NOTICE OF
13                     Plaintiffs,                           SETTLEMENT AND
                                                             WITHDRAWAL OF MOTION;
14          v.                                               PROPOSED ORDER
15   OAKLAND POLICE DEPARTMENT, CITY
     OF OAKLAND, et al.,
16
                       Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                             STIPULATION and [PROPOSED] ORDER / 18-cv-06175
         Case 3:18-cv-06175-SI Document 48 Filed 07/12/19 Page 2 of 4



 1            Pursuant to Civil L.R. 7-12, the parties, through their counsel, hereby stipulate as follows:
 2            1.     The parties have reached a settlement in this matter and expect that within ninety
 3   days, the settlement will be finalized and Plaintiffs will file a voluntary dismissal of the action.
 4            2.     Given the settlement, City of Oakland and the named officers withdraw their
 5   Motion to Dismiss the Fourth Amended Complaint. See Dkt. Nos. 34, 41.
 6            3.     The parties agree that all future court dates should be vacated and respectfully
 7   request that the Court vacate them.
 8            IT IS SO STIPULATED.
 9

10   Dated: July 11, 2019                      Respectfully submitted,
11
                                               BARBARA J. PARKER, City Attorney
12

13                                       By:         /s/ David Pereda
                                               Attorneys for
14                                             City of Oakland
15
     Dated: July 11, 2019                      Respectfully submitted,
16

17                                             BARBARA J. PARKER, City Attorney
18                                       By:         /s/ David Pereda
                                               Attorneys for
19                                             City of Oakland
20   Dated: July 11, 2019
                                               GARCIA SCHNAYERSON & THOMPSON
21

22                                       By: ____/s/ Austin M. Thompson______________________
                                             JESSE J. GARCIA
23                                           AUSTIN M. THOMPSON
                                             Attorneys for Plaintiffs
24

25   PURSUANT TO STIPULATION, IT IS SO ORDERED.
26   Dated:
                                                 _______________________________
27                                               SUSAN ILLSTON
                                                 UNITED STATES DISTRICT JUDGE
28

                                                    1
                               STIPULATION and [PROPOSED] ORDER / 18-cv-06175
     Case 3:18-cv-06175-SI Document 48 Filed 07/12/19 Page 3 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         1
                    STIPULATION and [PROPOSED] ORDER / 18-cv-06175
       Case 3:18-cv-06175-SI Document 48 Filed 07/12/19 Page 4 of 4



 1

 2   INTRODUCTION
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            1
                  REPLY ISO MOTION TO DISMISS PLAINTIFFS’ SAC / 18-cv-06175
